EXHIBIT 32 SECTION 1350 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER In connection with the quarterly report of FreeStar Technology Corporation ("Company") on Form 10-Q for the quarter endedDecember 31, 2007 as filed with the Securities and Exchange Commission ("Report"), the undersigned, in the capacities and on the dates indicated below, hereby certify pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350) that to their knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. FREESTAR TECHNOLOGY CORPORATION Date:February 19, 2008 By: /s/Paul Egan Paul Egan President/Chief Executive Officer FREESTAR TECHNOLOGY CORPORATION Date:February 19, 2008 By: /s/Ciaran Egan Ciaran Egan Chief Financial Officer
